DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chen Li on June 9,2022.
The application has been amended as follows: 


1.  (Currently Amended) A method for data transmission, applied to user equipment, the method comprising:
receiving transmission directions of time domain symbols, wherein the transmission directions of the time domain symbols are indicated by a base station via SlotFormat indication (SFI) information through a group common Physical Downlink Control Channel (group common PDCCH);
determining, based on the transmission directions of the time domain symbols, time-frequency transmission resources on which transmission direction conflict occurs, wherein the time-frequency transmission resources are time-frequency resources allocated by the base station within an uplink grant free (UL GF) resource period;
determining available time-frequency resources configurable to transmit uplink data within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being less than a preset value; [[and]]
transmitting uplink data on the available time-frequency resources;
refusing to transmit uplink data on any one of the time-frequency transmission resources within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being greater than or equal to the preset value.

2. (canceled).
3. The method of claim 1, wherein the preset value is obtained in any one of following manners: receiving the preset value sent through signaling by the base station; or, obtaining the preset value based on a total number of the time-frequency transmission resources within the UL GF resource period and a first ratio; or, obtaining the preset value based on the number of time-frequency transmission resources used by the user equipment within the UL GF resource period and a second ratio.  
4. The method of claim 1, wherein determining the available time-frequency resources configurable to transmit uplink data within the UL GF resource period comprises: determining time-frequency transmission resources available for a first repeated transmission from time-frequency transmission resources on which no transmission direction conflict occurs within the UL GF resource period; and determining the time-frequency transmission resources available for the first repeated transmission and subsequent time-frequency transmission resources on which no transmission direction conflict occurs as the available time-frequency resources.  
5. The method of claim 1, wherein determining the available time-frequency resources configurable to transmit uplink data within the UL GF resource period comprises: determining all time-frequency transmission resources on which no transmission direction conflict occurs within the UL GF resource period as the available time-frequency resources.  
6. The method of claim 1, wherein transmitting uplink data on the available time-frequency resources comprises: determining target time-frequency resources for repeated data transmissions from the available time-frequency resources based on both the number of retransmissions of a transport block within the UL GF resource period and a configured channel coding redundancy version format; and sending the transport block on the target time-frequency resources.  
7.(currently amended) An apparatus for data transmission, applied to user equipment, comprising: a receiving module configured to receive transmission directions of time domain symbols, wherein the transmission directions of the time domain symbols are indicated by a base station via SlotFormat indication (SFI) information through a group common physical downlink control channel (group common PDCCH); a first determination module, configured to determine, based on the transmission directions of the time domain symbols received by the receiving module, time-frequency transmission resources on which transmission direction conflict occurs, wherein the time-frequency transmission resources are time-frequency resources allocated by the base station in an uplink grant free (UL GF) resource period; a second determination module, configured to determine available time-frequency resources configurable to transmit uplink data within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs, determined by the first determination module, being less than a preset value; and a transmission module, configured to transmit uplink data on the available time-frequency resources determined by the second determination module, and
a transmission canceling module, configured to refuse to transmit uplink data on any one of the time-frequency transmission resources within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being greater than or equal to the preset value.  

8. (currently canceled). 
9. The apparatus of claim 7, wherein the preset value is obtained in any one of following manners: receiving the preset value sent through signaling by the base station; or, obtaining the preset value based on a total number of the time-frequency transmission resources within the UL GF resource period and a first ratio; or, obtaining the preset value based on the number of time-frequency transmission resources used by the user equipment within the UL GF resource period and a second ratio.  
10. The apparatus of claim 7, wherein the second determination module comprises: a first determination sub-module, configured to determine time-frequency transmission resources available for a first repeated transmission from time-frequency transmission resources on which no transmission direction conflict occurs within the UL GF resource period; and a second determination sub-module, configured to determine the time-frequency transmission resources available for the first repeated transmission and subsequent time-frequency transmission resources on which no transmission direction conflict occurs as the available time-frequency resources.  
11. The apparatus of claim 7, wherein the second determination module comprises: a third determination sub-module configured to determine all time-frequency transmission resources on which no transmission direction conflict occurs within the UL GF resource period as the available time-frequency resources.  
12. The apparatus of claim 7, wherein the transmission module comprises: a fourth determination sub-module, configured to determine target time-frequency resources for repeated data transmissions from the available time-frequency resources based on both the number of retransmissions of a transport block within the UL GF resource period and a configured channel coding redundancy version format; and a first sending sub-module, configured to send the transport block on the target time-frequency resources.  
13.(currently amended) User equipment, comprising: a processor, and a memory configured to store instructions executable by the processor, wherein the processor is configured to: receive transmission directions of time domain symbols, wherein the transmission directions of the time domain symbols are indicated via SlotFormat indication (SFI) information by a base station through a group common physical downlink control channel (group common PDCCH); determine, based on the transmission directions of the time domain symbols, time-frequency transmission resources on which transmission direction conflict occurs, wherein the time-frequency transmission resources are time-frequency resources allocated by the base station in an uplink grant free (UL GF) resource period; determine available time-frequency resources configurable to transmit uplink data within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being less than a preset value; and transmit uplink data on the available time-frequency resources;
transmitting uplink data on the available time-frequency resources;
refusing to transmit uplink data on any one of the time-frequency transmission resources within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being greater than or equal to the preset value.
 
14.(currently amended) A non-transitory computer-readable storage medium having stored instructions that, when executed by the processor, implementing operations of receiving transmission directions of time domain symbols, the transmission directions of the time domain symbols being indicated by a base station via SlotFormat indication (SFI) information through a group common physical downlink control channel (group common PDCCH); determining, based on the transmission directions of the time domain symbols, time-frequency transmission resources on which transmission direction conflict occurs, wherein the time-frequency transmission resources are time-frequency resources allocated by the base station in an uplink grant free (UL GF) resource period; determining available time-frequency resources configurable to transmit uplink data within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being less than a preset value; and transmitting uplink data on the available time-frequency resources;
transmitting uplink data on the available time-frequency resources;
refusing to transmit uplink data on any one of the time-frequency transmission resources within the UL GF resource period when the number of the time-frequency transmission resources on which the transmission direction conflict occurs being greater than or equal to the preset value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461